Title: From Alexander Hamilton to Jonathan Dayton, [26 March 1789]
From: Hamilton, Alexander
To: Dayton, Jonathan



[New York, March 26, 1789]
Dr Sir

Circumstances prevented my seeing a certain Gentleman. But I have reflected more fully on the subject of our conversation.
I continue strongly inclined to the opinion that the Council ought to have canvassed prior to the day appointed for the Meeting of Congress upon the returns then before them, and that the subsequent canvass has been irregular and is void.
But as to the second point—the prudence of an appeal to Congress, in this commencement of the Government, my doubts have been rather strengthened than diminished by reflection.
I remain with very great regard, Dr Sir   Yr. Obed serv

A Hamilton
March 26, 1789
J. Dayton

